DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-11, 23-26, 28, 37, 39, 41-43, 45, 48 and 63-64 are pending and will be examined on the merits.
Claim Objections
Claim 7 is objected to because of the following informalities:  claim 7 contains the language “A bioconjugation method according to claim 2, wherein the diene is a linear dienes…”.  In order to match the plural and singular nouns, this should read “…wherein the diene is a linear diene…”.  Appropriate correction is required.
Claims 2-11, 23-26, 28, 41, and 63 are objected to for the following informalities: all of these claims being “A bioconjugation method according to claim…”.  It should be “The bioconjugation method according to claim…” in all of these instances.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-5, 7-8, 25, 26, 37, 41- 43, 45 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Pozsgay (Pozsgay, et al., Organic Letters 2002 Vol. 4 No. 19 pp 3191-3191) in view of Kim (Kim, et al., Biomol. Ther. 2015 23(6), 493-509).
Pozsgay teaches of a method of making a protein-carbohydrate bioconjugate wherein a carbohydrate payload is modified to contain a linear butadiene moiety (Pozsgay, p 3192, ¶ 4) and an albumin protein is modified to contain a maleimide dienophile in a conjugation pre-step.  The dienophile-comprising protein and the butadiene comprising carbohydrate payload are then reacted under mild aqueous conditions via a Diels-Alder reaction to form a linkage comprising a cyclohexene ring (Pozsgay, p 3193, Scheme 3).  Pozsgay teaches that the Diels-Alder cycloaddition reaction was chosen due to the fact that water has an extraordinary rate-accelerating effect on the reaction even at ambient temperatures (Pozsgay, p 3192, ¶ 2).  Regarding claim 43, Pozsgay teaches that the reaction can be carried out in borate-phosphate buffer at physiologically relevant pH’s (Pozsgay, p 3193, Table 2). 
Pozsgay does not teach that the protein is an antibody or a binding fragment thereof.  Pozsgay does not teach that the payload comprises an auristatin.  Pozsgay does not teach a method of treating a patient comprising administering a therapeutic amount of the antibody or binding fragment thereof conjugated to a payload according to claim 37.  
Kim teaches that a conjugating a monoclonal antibody (mAb) with a cytotoxic agent via a linker, forming an ADC and that ADCs allow for potent cytotoxic drug delivery to tumors with target specificity improved therapeutic efficacy of the mAb (Kim, p 495, ¶ 4).  Kim lays out the following overview of how ADCs work (Kim, p 496, Fig 2):

    PNG
    media_image1.png
    770
    1368
    media_image1.png
    Greyscale


	Here the green “Y” is the antibody and the red/yellow stars represent the attached drug.  In this scheme: 1) the ADC first binds to the target cell, 2) the antibody is then endocytosed (internalized) into the cell, 3) the drug is cleaved from the antibody within lysosomes and 4) the now free drug is released and available to kill the cell.  
	Kim teaches that antibody target selection is critical for making an efficacious ADC (Kim, p 497, ¶ 1).  Kim teaches that ideal ADCs target tumor-specific antigens that are exclusively and abundantly expressed on tumor cells and seldom expressed on normal cells (Kim, p 497, ¶ 2).  Kim teaches that auristatins are effective ADC drugs (Kim, p 499, ¶ 7).  Kim teaches that it has been shown that the optimal drug antibody ratio (DAR) for favorable efficacy with PK profiles comparable to that of the corresponding unconjugated mAbs is 2~4, however ADCs generated through conventional conjugation methods result in heterogeneous ADCs containing a mixture of 0-10 DAR (Kim, p 502, ¶ 6).  Kim teaches that the cytotoxic molecule is typically attached to the antibody via alkylation of cysteine or acylation of lysine on the mAb through “controlled but random” conjugation reactions (Kim, p 502, ¶ 7).  Kim also 
	It would be prima facie obvious to one of ordinary skill in the art to substitute the albumin of Pozsgay with an antibody of Kim and to substitute the carbohydrate payload of Pozsgay with the auristatin of Kim.  The net result of these combinations would be an antibody drug conjugate comprising an antibody or binding fragment thereof (comprising a dienophile moiety conjugated at a cysteine or lysine as taught by Kim) covalently linked to an auristatin (comprising a diene moiety) via a Diels-Alder reaction.  One of ordinary skill in the art would be motivated to make such substitutions in order to create an ADC capable of delivering the cytotoxic payload to disease cells expressing antigens recognized by the antibody of the ADC.  Regarding claim 64, such a composition could be in a method to treat a patient with a disease caused by the aforementioned disease cells comprising administration of a therapeutically effective amount of the ADC.  One of ordinary skill in the art would be motivated to use the Diels-Alder method of conjugation taught by Pozsgay because the Diels-Alder reaction requires no reactants be present other than the diene and the dienophile and the reaction takes place efficiently under aqueous conditions at ambient temperatures (Pozsgay, p 3192, ¶ 2).  One of ordinary skill in the art would have a reasonable expectation of success making such an ADC because Pozsgay demonstrated that the Diels-Alder method of bioconjugation works and the substitutions made do not affect either the diene or the dienophile.  This fully satisfies the limitations of claims 1, 4-5, 7-8, 25, 26, 37, 41, 42, 45 and 64.
	Regarding claims 2 and 3, it would be prima facie obvious to one of ordinary skill in the art to perform the ADC-forming Diels-Alder reaction discussed above with antibody containing the diene and the payload containing the dienophile.   Of the exemplary rationales to support a prima facie case of obviousness from KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) , . 

Claims 1-5, 7-11, 23-26, 28, 37, 41, 43, 45 , 48 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Pozsgay (Pozsgay, et al., Organic Letters 2002 Vol. 4 No. 19 pp 3191-3191) and Kim (Kim, et al., Biomol. Ther. 2015 23(6), 493-509) as applied to claims 1-5, 7-8, 25, 37, 41, 43, 45 and 64 above and in further view of Moellering (Moellering, et al., WO 2020/210535 A1; Published 10/15/2020; US priority claimed to 08/30/2019 by way of US 62/894,479) and Zimmerman (Zimmerman, et al., Bioconjugate Chem. 2014 Vol 25, Issue 2, pp 351-361).
The teachings of Pozsgay and Kim are discussed above.
The combined teachings of Pozsgay and Kim do not teach that the diene is contained in a non-natural amino acid that is derived from lysine.  The combined teachings of Pozsgay and Kim do not teach that the diene is in a side chain of the amino acid selected from the group consisting of chemical structures depicted in instant claim 23.  The combined teachings of Pozsgay and Kim do not teach that the dienophile is the side chain of a non-natural amino acid.  The combined teachings of Pozsgay and 
Moellering teaches of the a lysine-based non-natural amino acid comprising a diene within the side chain that is the same structure as the top, rightmost corner of page 4 of the instant claims (claim 23) (Moellering, Fig. 29).  Moellering teaches a structure that is the same as the top, leftmost structure of claim 28 (Moellering, Fig 31).  Moellering teaches of a compound comprising a dienophile bound to the side chain of a lysine residue (Moellering, Fig 1.)
Zimmerman teaches that non-natural amino acids (nnAAs) may be specifically incorporated into antibody sequences through the use of an aminoacyl tRNA synthetase (aaRS) that charges a specific tRNA with a nnAA (Zimmerman, p 351, ¶ 2).  Zimmerman also teaches that the nnAA-specific synthetase must be orthogonal with respect to the host cell or expression system used (that is to say, the nnAA-specific synthetase must not recognize any host tRNAs or cognate amino acids (Zimmerman, p 352, ¶ 2).  Furthermore, Zimmerman teaches that the orthogonal tRNA anticodon is mutated to recognize a stop or nonsense codon, such as the amber stop codon TAG (Zimmerman, p 352, ¶ 2).  Zimmerman further teaches that such a system allows for the incorporation at any site in a protein through substitution of the amino acid coding sequence to TAG (Zimmerman, p 352, ¶ 2). 
It would be prima facie obvious to one of ordinary skill in the art to incorporate the lysine-derived non-natural amino acid comprising a diene or dieneophile in a side chain taught by Moellering (Moellering, Fig. 1 and 29) into the ADC of the combined teachings of Pozsgay and Kim via the site-specific non-native amino acid method of Zimmerman.  One of ordinary skill in the art would be motivated to make such an incorporation because it would allow the incorporation of the diene or dieneophile directly into the antibody or binding fragment thereof during protein translation, bypassing the need for chemical conjugation of the diene or dieneophile to the antibody or binding fragment 
	It would be prima facie obvious to one of ordinary skill in the art to combine the teachings of Moellering with respect to the compound depicted in Fig 31 of Moellering with the combined teachings of Pozsgay and Kim.  The net result of this combination would be a conjugation wherein the compound of Moellering is first reacted with an antibody or binding fragment thereof to produce a diene-containing antibody.  The motivation behind such a combination would be to incorporate the diene into an antibody or binding fragment thereof using accepted and industry standard conjugation practices.  The compound of Moellering is an NHS-ester, widely known in the art to react specifically with the amines of lysine residues.  Kim teaches that lysine is a standard conjugation target in the field of making ADCs (Kim, p 502, ¶ 7).  One of ordinary skill in the art would have a reasonable expectation of success making such a combination because the diene-containing NHS-ester has been taught in the prior art by Moellering and NHS-esters are well known in the art to specifically and efficiently react with amines.  This fully satisfies the limitations of claim 28.  

Claims 1-5, 7-8, 25, 26, 37, 39, 41, 43, 45 and 63-64 are rejected under 35 U.S.C. 103 as being unpatentable over Pozsgay (Pozsgay, et al., Organic Letters 2002 Vol. 4 No. 19 pp 3191-3191 and Kim (Kim, et al., Biomol. Ther. 2015 23(6), 493-509) as applied to claims 1-5, 7-8, 25, 26, 37, 41, 43, 45 and 64 above and in further view of Weissler (Weissler, et al., US 2004/0059101 A1; Published 05/25/2004).
The combined teachings of Pozsgay and Kim are discussed above.
The combined teaching of Pozsgay and Kim do not teach an antibody or fragment thereof conjugated to a payload according to claim 37 wherein the resulting conjugate is represented by Formula IVb (wherein X4 = -O-) of claim 39.
Weissler teaches of a saccharide conjugation scheme involving a Diels-Alder reaction wherein the diene is a substituted furan and the dienophile are reacted to form a conjugate comprising a structure that reads on Formula IVb (wherein X4 = -O-) (Weissler, ¶ 0024):

    PNG
    media_image2.png
    338
    421
    media_image2.png
    Greyscale

Weissler teaches that R1, R2, R3, R4 and R5 are one or more substituents that may be incorporated in all conceivable combinations (Weissler, ¶ 0024).
It would be prima facie obvious to one of ordinary skill in the art to combine the combined teachings of Pozsgay and Kim with the teachings of Weissler.  The net result would be an ADC produced via reaction between: 1) a dienophile comprising a maleimide moiety with a payload attached at the nitrogen and 2) a furan covalently linked to an antibody or binding fragment thereof.  The motivation behind this combination is to create an ADC utilizing reliable chemistry that has been demonstrated to work in the prior art.  Weissler teaches that the furan/maleimide Diel-Alder reaction works and can work under aqueous conditions at room temperature (Weissler, ¶ 0068).  One of ordinary skill in the art would have a reasonable expectation of success making such a combination because Weissler has 
	
Allowable Subject Matter
	A thorough STN substructure search was conducted for the conjugates of Formula IVa and IVb of claim 39.  The conjugate of Formula IVb was searched for with X4 as –O- and again with X4 as –CH2-.  The results of this substructure search were further limited to include only hits containing biochemicals (e.g. the words “biochemical or antibody or protein or polysaccharide or carbohydrate or peptide”) were added to the search.     
	When the formula IVa was searched for, no art was found except for the instant application. 
	When formula IVb (with X4 = -O-) was searched for, prior art was found (see 103 rejection above).
When compound IVb (with X4 = -CH2-) was searched for, the only discovered during this search was Amant (Amant, et al., Bioconjugate Chem. 2018 Vol. 29, Issue 7, 2406-2414).  This paper dealt directly with the subject matter of the instant application and disclosed a conjugate satisfying Formula IVb (where X4 is –CH2-) (Amant, Figure 1):

    PNG
    media_image3.png
    254
    503
    media_image3.png
    Greyscale

	However Amant was published after the priority date of the instant application (05/26/2017).  Furthermore, all of the inventors listed in the instant application were co-authors on the Amant paper.  4 = -CH2-) of claim 39 are free of prior art.  

Conclusion
Claims 1-11, 23-26, 28, 37, 39, 41-43, 45, 48 and 63-64 are rejected.
Claims 2-11, 23-26, 28, 41, and 63 are objected to. 
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L VAN DRUFF whose telephone number is (571)272-2085. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN L VAN DRUFF/Examiner, Art Unit 1643             

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643